                                                    1   RICHARD A. LAPPING (SBN 107496)
                                                         Rich@TrodellaLapping.com
                                                    2   TRODELLA & LAPPING LLP
                                                        Richard A. Lapping (SBN: 107496)
                                                    3   Trodella & Lapping LLP
                                                        540 Pacific Avenue
                                                    4   San Francisco, CA 94133
                                                        Telephone:    (415) 399-1015
                                                    5   Facsimile:    (415) 651-9004

                                                    6   PATRICK M. RYAN (SBN 203215)
                                                         pryan@bzbm.com
                                                    7   SEAN R. McTIGUE (SBN 286839)
                                                         smctigue@bzbm.com
                                                    8   BARTKO ZANKEL BUNZEL & MILLER
                                                        A Professional Law Corporation
                                                    9   One Embarcadero Center, Suite 800
                                                        San Francisco, California 94111
                                                   10   Telephone: (415) 956-1900
                                                        Facsimile: (415) 956-1152
                                                   11
                                                        Attorneys for Creditor ASML US, LLC,
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   f/k/a ASML US, Inc.
                            540 Pacific Avenue




                                                   13

                                                   14                              UNITED STATES BANKRUPTCY COURT

                                                   15                              NORTHERN DISTRICT OF CALIFORNIA

                                                   16                                         SAN JOSE DIVISION

                                                   17
                                                        In re:                                               Case No.: 18-52770-MEH
                                                   18
                                                        XTAL, INC.,                                          Chapter 11
                                                   19
                                                                       Debtor.                               MOTION FOR RELIEF FROM STAY TO
                                                   20                                                        PERMIT CONCLUSION OF ONGOING
                                                                                                             TRIAL
                                                   21
                                                                                                             Date: January 9, 2019
                                                   22                                                        Time: 2:00 p.m.
                                                                                                             Judge: Hon. Elaine Hammond
                                                   23                                                        Courtroom: 3020

                                                   24

                                                   25            TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:
                                                   26            Creditor ASML US, LLC, f/k/a ASML US, Inc. (“ASML) hereby moves this Court for relief
                                                   27   from the automatic stay pursuant to 11 U.S.C. § 362(d)(1) (the “Motion”), to allow the resumption
                                                   28   and conclusion of second phase of the ongoing trial in ASML US, Inc., vs. XTAL, Inc., pending as

                                                                                                         1
                                                    Case: 18-52770        Doc# 7   Filed: 12/20/18
                                                                                           ASML MotionEntered:    12/20/18
                                                                                                       for Relief from Stay 11:35:48   Page 1 of 5
                                                    1   Case No. 16-CV-295051, in Department 8 of the Superior Court of Santa Clara County before the

                                                    2   Honorable Sunil R. Kulkarni, Judge of the Superior Court (“Superior Court Action”).

                                                    3          This Motion is based on the accompanying Declaration of Patrick Ryan (“Ryan

                                                    4   Declaration”), the points and authorities set forth below, and on such other and further evidence and

                                                    5   matters that the Court may consider at the hearing of the Motion.

                                                    6          I.      Introduction and Summary of the Facts1

                                                    7          Debtor filed this case on the eve of the second phase of a trial that was to proceed on

                                                    8   December 20, 2018 in the Superior Court Action. Phase one of the trial concluded on November 28,

                                                    9   2018 with a jury verdict, Exhibit A to the Ryan Declaration, awarding ASML compensatory
                                                   10   damages against Debtor in the total amount of $223 million on the Debtor’s misappropriation of

                                                   11   ASML trade secrets claim alone with hundreds of millions of dollars on the other claims. On each
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   of the claims, the jury concluded that XTAL acted with malice, fraud, and oppression.
                            540 Pacific Avenue




                                                   13          Following the jury verdict on November 28, 2018, the Parties stipulated that punitive

                                                   14   damages would be tried to the Court as opposed to the jury. The Superior Court set a date for the

                                                   15   second phase of the trial of December 19, 2018 where he would hear evidence on punitive damages

                                                   16   and the scope of a permanent injunction, and would decide on the final form of the judgment.

                                                   17   Pursuant to the Superior Court’s Order, ASML served its proposed forms of judgment and

                                                   18   permanent injunction on XTAL’s counsel on December 12, 2018. XTAL was supposed to serve any

                                                   19   objections to those forms by December 17, 2018, but failed to do so. Instead, XTAL filed for
                                                   20   bankruptcy after 8:00 pm. on that same evening. (Ryan Declaration, ¶¶ 42-46.)

                                                   21          II.     Argument

                                                   22                  A. Legal Standard

                                                   23          A party may move for relief from automatic stay under 11 U.S.C. § 362, which provides that

                                                   24   a bankruptcy court shall grant relief from the stay upon a showing of cause. 11 U.S.C. § 362(d)(1).

                                                   25   Cause is determined on a case-by-case basis. In re Tucson Estates, Inc., 912 F.2d 1162, 1166 (9th

                                                   26   Cir. 1990) (citation omitted). In determining whether cause exists to permit an action to proceed in a
                                                   27   nonbankruptcy forum, courts often analyze the twelve factors set forth in In re Curtis, 40 B.R. 795

                                                   28   1
                                                         The facts are set forth in the Ryan Declaration, which is hereby incorporated by reference, and will
                                                        not be repeated here except for emphasis.
                                                                                                          2
                                                    Case: 18-52770       Doc# 7     Filed: 12/20/18
                                                                                            ASML MotionEntered:    12/20/18
                                                                                                        for Relief from Stay 11:35:48    Page 2 of 5
                                                    1   (Bankr. D.Utah 1984). These factors, known as the Curtis factors, are:

                                                    2              1.     Whether the relief will result in a partial or complete resolution of the issues;
                                                    3             2.      The lack of any connection with or interference with the bankruptcy case;
                                                    4             3.      Whether the foreign proceeding involves the debtor as a fiduciary;
                                                    5             4.      Whether a specialized tribunal has been established to hear the particular cause of
                                                                          action and whether that tribunal has the expertise to hear such cases;
                                                    6
                                                                  5.      Whether the debtor’s insurance carrier has assumed full financial responsibility for
                                                    7                     defending the litigation;
                                                    8             6.      Whether the action essentially involves third parties, and the debtor functions only
                                                    9                     as a bailee or conduit for the goods or proceeds in question;

                                                   10             7.      Whether the litigation in another forum would prejudice the interests of other
                                                                          creditors, the creditor's committee and other interested parties;
                                                   11
                                                                  8.      Whether the judgment claim arising from the foreign action is subject to equitable
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12                     subordination;
                            540 Pacific Avenue




                                                   13             9.      Whether movant’s success in the foreign proceeding would result in a judicial lien
                                                                          avoidable by the debtor under Section 522(f);
                                                   14
                                                                  10.     The interests of judicial economy and the expeditious and economical
                                                   15                     determination of litigation for the parties;
                                                   16             11.     Whether the foreign proceedings have progressed to the point where the parties are
                                                                          prepared for trial; and
                                                   17
                                                                  12.     The impact of the stay and the balance of hurt.
                                                   18
                                                        Curtis, 40 B.R. at 799–800 (internal citations omitted); see also In re Roger, 539 B.R. 837, 844-45
                                                   19
                                                        (C.D. Cal. 2015); In re Plumberex Specialty Prods., Inc., 311 B.R. 551, 559 (Bankr. C.D.Cal. 2004).
                                                   20
                                                        The Ninth Circuit has recognized that ‘the Curtis factors are appropriate, nonexclusive, factors to
                                                   21
                                                        consider in deciding whether to grant relief from the automatic stay to allow pending litigation to
                                                   22
                                                        continue in another forum. In re Kronemyer, 405 B.R. 915, 921 (9th Cir. BAP 2009). While the
                                                   23
                                                        Curtis factors are widely used to determine the existence of cause, not all of the factors are relevant
                                                   24
                                                        in every case, nor is a court required to give each factor equal weight. Plumberex, 311 B.R. at 560.
                                                   25
                                                        According to the court in Curtis, “[t]he most important factor in determining whether to grant relief
                                                   26
                                                        from the automatic stay to permit litigation against the debtor in another forum is the effect of such
                                                   27
                                                        litigation on the administration of the estate.” Curtis, 40 B.R. at 806.
                                                   28

                                                                                                            3
                                                    Case: 18-52770        Doc# 7     Filed: 12/20/18
                                                                                             ASML MotionEntered:    12/20/18
                                                                                                         for Relief from Stay 11:35:48     Page 3 of 5
                                                    1                  B. Relief From Stay Should Be Granted Without Delay

                                                    2          In its filings, the Debtor listed the claim of ASML as disputed and amount unknown. Here,

                                                    3   allowing the Superior Court to resolve the issues of punitive damages, permanent injunction, and

                                                    4   form of final order will result in a complete resolution of those issues and the validity and amount of

                                                    5   ASML’s claim. Curtis factor 1.

                                                    6          Although the Superior Court is not a specialized tribunal in a strict sense, that court has direct

                                                    7   and detailed knowledge of the issues and, situated in Santa Clara County, is surely experienced in

                                                    8   applying the law of trade secrets. Curtis factor 4. The Superior Court sat through an entire jury trial,

                                                    9   reviewed numerous motions in limine, and extensive trial filings; thus, it is in the very position to
                                                   10   decide these issues. To the same point, this Court would have a steep learning curve to evaluate all

                                                   11   of the evidence to adjudicate ASML’s claim, and thus the interests of judicial economy and the
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   expeditious and economical determination of litigation for the parties weigh quite heavily in favor of
                            540 Pacific Avenue




                                                   13   lifting the stay. Moreover, the parties and their counsel have prepared for phase two and have the

                                                   14   facts and issues at the ready. Delaying determination will only result in duplication due to the need

                                                   15   to restart and refocus. Curtis factor 10. The fact that the parties are not only ready for trial, but are

                                                   16   90% done, compellingly satisfies Curtis factor 11.

                                                   17          As the Ryan Declaration makes clear in detail; and as the jury concluded, the theft of

                                                   18   ASML’s valuable trade secrets, and the substantial damages flowing from that, show no signs of

                                                   19   abating, requiring the issuance of a permanent injunction. The impact of the stay at present is to
                                                   20   allow Debtor and those acting in concert with Debtor to continue exploitation of ASML’s

                                                   21   intellectual property to its continuing detriment. Curtis factor 12. This demonstrates extreme

                                                   22   prejudice to ASML. By contrast, Debtor has state court counsel who cannot ethically withdraw in

                                                   23   the middle of trial, and who is well versed in the facts, and can present whatever legal defenses, if

                                                   24   any, that Debtor has.

                                                   25          The timing of bankruptcy—two days before the trial was to be concluded and three weeks

                                                   26   after a jury found against debtor on all claims, including with malice—smacks of bad faith and was
                                                   27   transparently designed to keep the Superior Court from completing the final 10% of its work. This

                                                   28   conduct, as demonstrated in the Ryan Declaration, is a mere continuation of tactical bad faith

                                                                                                             4
                                                    Case: 18-52770        Doc# 7     Filed: 12/20/18
                                                                                             ASML MotionEntered:    12/20/18
                                                                                                         for Relief from Stay 11:35:48       Page 4 of 5
                                                    1   litigation conduct, which included the intentional spoliation of evidence culminating in XTAL’s IT

                                                    2   Manager smashing a hard drive containing material evidence including ASML’s trade secrets.

                                                    3          III.    Conclusion

                                                    4          There is nothing to be gained, and much to be lost, by delaying determination of the issues

                                                    5   before the Superior Court. The relevant Curtis factors all point to relief from stay. Based on all of

                                                    6   the foregoing, the Court should grant the Motion.

                                                    7

                                                    8   Dated: December 20, 2018                      TRODELLA & LAPPING LLP

                                                    9
                                                   10                                                 By:        /s/ Richard A. Lapping
                                                                                                                Richard A. Lapping
                                                   11                                                           Attorneys for Creditor ASML US, LLC,
Trodella & Lapping LLP




                                                                                                                f/k/a ASML US, Inc.
                         San Francisco, CA 94133




                                                   12
                            540 Pacific Avenue




                                                   13

                                                   14

                                                   15

                                                   16

                                                   17

                                                   18

                                                   19
                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26
                                                   27

                                                   28

                                                                                                            5
                                                    Case: 18-52770       Doc# 7     Filed: 12/20/18
                                                                                            ASML MotionEntered:    12/20/18
                                                                                                        for Relief from Stay 11:35:48     Page 5 of 5
